We would be either presumptuous or dangerously indifferent if we did not assess the impact of the renewed call from the world’s youth about our climate emergency and failed to respond to it with speed, ambition and effectiveness. Mr. Tijjani Muhammad-Bande is well aware of our young people’s importance. The African continent, which he is honouring as President of the General Assembly at its seventy-fourth session, is the only region in the world whose population under the age of 24 continues to grow. Those young people behind the movements in support of our planet are quite rightly driven by an unprecedented anxiety about the future but above all by an immense hopefulness that should push us to make real change. We must reflect those messages in our policies if we are to respond bravely and with determination.
This year’s Climate Action Summit, which was so well organized by the Secretary-General with the support of Special Envoy Luis Alfonso de Alba, enabled us to showcase the mobilization and creativity of all the actors in our societies. For its part, the Principality is firmly committed to carbon neutrality by 2050 and plans to take the steps needed to achieve that ambition. Our energy transition mission, established in 2016, is redoubling its efforts to accelerate the transition of multiple stakeholders to run on low carbon. Our national energy transition pact will enable everyone — individuals, public and private companies and associations — to commit to becoming actors and partners in making the changes in our lifestyles that must inevitably result.
Only proactive policies will enable us to grapple with the strains on a country that welcomes more than twice its permanent population on a daily basis. In that regard, we are paying particular attention to aligning policies combating climate change and preserving air quality in order to safeguard health, in line with the commitments under the BreatheLife campaign, coordinated by the World Health Organization, the United Nations Environment Programme and the Climate and Clean Air Coalition. Monaco has also joined the Coalition of Finance Ministers for Climate Action with a view to making progress in implementing economic and financial policies supporting the global transition to a low-carbon economy. Beyond measures at the national level, Monaco will be taking its full share of responsibility with regard to the collective goal of mobilizing $100 billion annually between now and 2025 for climate action in developing countries. In that regard, the Principality will participate in the first replenishment of the Green Climate Fund.
Monaco is committed to the nature-based solutions coalition with a view to maximizing the major contribution of natural capital to climate action. Climate change and the collapse of biodiversity, far from being isolated crises, are two alarming symptoms of the anthropocene age that we must respond to together. Based on that belief, the Government of Monaco is committed to attaching the same degree of importance to the preservation of biodiversity and the fight against climate change. Starting in 2020, for example, Monaco will be increasing its international funding aimed at preserving and regenerating biodiversity, while mitigating and promoting adaptation to climate change and improving the resilience of vulnerable populations.
The protection of forests and the essential services that they do for human communities, especially as carbon sinks, is of course fundamental. That is why the recent devastating fires in various parts of the world constitute a real ecological disaster. It will also be crucial to preserve the seas and oceans, whose key role in climate balance and extreme vulnerability to global warming we have been made aware of thanks to advances in science. In that regard, the Special Report on the Ocean and Cryosphere in a Changing Climate of the Intergovernmental Panel on Climate Change, which was the subject of a meeting concluded yesterday in Monaco, is damning. It is therefore up to us to take full account of its conclusions and of the recommendations made by many scientists so that we can translate those findings into the political decisions we will take next year in the areas of climate change, conservation and the sustainable use of oceans and biological diversity. Monaco has historically chosen to support science. The fact is that it is essential that the policies we implement be based on the most reliable scientific knowledge possible.
The commitment of so many of us to standing with the Secretary-General is testament to our support for his leadership and our recognition of his unwavering commitment to the multilateralism that the United Nations embodies. Nevertheless, international institutions and civil servants, however dedicated, cannot be held responsible for our inaction or failure.
We are aware of the many challenges that we face, and we know perfectly well that we will either deal with them together or succumb to them individually. Our common future depends on regularly adapting our guiding light, which is the 2030 Agenda for Sustainable Development. The Sustainable Development Goals (SDGs) Summit, which today launched an ambitious “decade of action”, lists ten priority areas that we should focus our efforts on. In the Global Sustainable Development Report, scientists speak of a tipping point or critical point for certain ecosystems, which means that we are reaching a level of degradation from which there can be no return to a normally functioning state. The Sustainable Development Goals Report 2019, from the Secretary-General, and the Global Sustainable Development Report on the first cycle of SDG implementation, by the group of independent experts mandated by Member States, show that progress has been made in some key areas and that there have been promising developments, in particular the reduction of extreme poverty and a decline in the under-five mortality rate.
However, despite those advances, the reports urge us to redouble our efforts urgently. The natural environment is deteriorating at an alarming rate. Sea levels are rising, ocean acidification is accelerating, the last four years have been the hottest on record and 1 million plant and animal species are threatened with extinction. At the same time, the number of people suffering from hunger continues to increase, more than half of the world’s population still lacks essential health services and too many children still lack adequate reading and mathematics skills. That is why the direction I have set for my Government since 2005 combines the vision of a world that prioritizes progress and well-being with the implementation of activities to protect the environment, fight for peace, respect justice and sustainable development, defend the underprivileged and work for a more just and harmonious planet. In this way, every part of the Principality’s Government action must adhere to the requirements of sustainable development. Economic progress must foster social progress while also respecting the environment.
The transition to a more sustainable way of life cannot be achieved without creating a more inclusive and fulfilling society for individuals. Women and girls therefore cannot be excluded from those efforts at a time when we are preparing to celebrate the twenty-fifth anniversary of the Beijing Declaration and Platform for Action. In October, in order to reaffirm its commitment to the defence of women’s interests, my Government established a committee for the promotion and protection of women’s rights. It is a deplorable fact that in today’s world, our women, mothers and daughters are among the first victims of the wars and conflicts that continue to rage and are also particularly vulnerable when populations are forcibly displaced.
The fourth industrial revolution is under way. Artificial intelligence brings hope, but also poses risks that must be comprehensively addressed. The digital revolution is leading us into a movement of creative destruction that is neither linear nor predetermined. We hold the keys to it and it is our responsibility to shape the way forward. We must seize the opportunities that arise, but we must also guard against threats caused by our societies’ uncontrolled development, particularly where security and worsening inequality are concerned. The speed, scale and scope of the changes that have already begun should encourage us to lay the foundations for dialogue.
In the face of those challenges, Monaco has reached a technological turning point and launched a digital transformation that is both an economic necessity and a way to honour our commitments in the area of sustainable development. The launch in April of our Extended Monaco programme has put us on the road to a digital transition of unprecedented scale, while giving particular emphasis to the concepts of responsibility and sustainability. As part of its digital transition strategy, the Government therefore plans to use the assets that technological innovation offers in the fields of health, education and the economy, as well as to make Monaco a model for smart cities.
In an interconnected world, the spirit of good neighbourliness mentioned in the Charter of the United Nations and to which “nations large and small” must adhere should take on special meaning. That is the path to follow in a world where we have all become each other’s neighbours and where notions of time and space have become more relative. We owe our capacity to transcend adversity and establish norms for managing our interdependencies to the multilateral institutions that we have created, and the sovereignty of all of our States will emerge the stronger from that.
As we follow one another onto this rostrum, we are beginning the countdown to the seventy-fifth anniversary of the United Nations in 2020. This Hall has seen so many debates, confrontations, promises and advances, and yet so many dashed hopes as well. But we are still here, because when we adopted the Charter, we decided to pool our efforts to achieve these goals — saving succeeding generations from the scourge of war, proclaiming our faith in the dignity and worth of the human person and promoting better standards of life in larger freedom.
Over the past three decades in this General Assembly Hall we have travelled together along a path that is certainly strewn with pitfalls, but we have nevertheless taken important steps. We have adopted, amended and corrected many texts and created mechanisms, processes and frameworks for addressing new challenges. From disarmament to human rights, from the preservation of the environment to major pandemics and from the fight against terrorism to social development, our strength has always resided in our unity and ability to compromise when we are dealing with the best interests of the peoples for whom our Organization was founded. Paradigm shifts and the funding that they require are beyond the reach of individual Member States, but they are not impossible if we strive for them in solidarity in the service of humankind.
